 Case 3:20-cv-00316-JAG-RCY Document 2 Filed 05/15/20 Page 1 of 2 PageID# 6



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

SEAN KELLY HEYWARD,

       Petitioner,

v.                                                                   Civil Action No. 3:20CV316

HAROLD W. CLARKE, DIRECTOR,

       Respondent.

                                 MEMORANDUM OPINION

       Sean Kelly Heyward has submitted a motion asking for an extension of time in which to

file a motion under 28 U.S.C. § 2254. Federal Courts, however, lack jurisdiction to consider the

timeliness of a § 2254 petition until it is actually filed. Gregory v. Bassett, No. 3:07cv790, 2009

WL 455267, at *2 (E.D. Va. Feb. 23, 2009) (citations omitted); see United States v. White, 257 F.

App’x 608, 609 (4th Cir. 2007) (holding that no case or controversy existed before § 2255 motion

was actually filed (citing United States v. Leon, 203 F.3d 162, 164 (2d Cir. 2000))). Because a

§ 2254 petition did not accompany Heyward’s motion for an extension of time and because the

motion did not contain any cognizable claims for habeas relief, Heyward’s motion for an extension

of time (ECF No. 1) will be DENIED. See Ramirez v. United States, 461 F. Supp. 2d 439, 440–

41 (E.D. Va. 2006) (citations omitted).

       This action will be DISMISSED WITHOUT PREJUDICE.

       The Clerk is DIRECTED to forward to Heyward the form for filing a petition under 28

U.S.C. § 2254. Any § 2254 petition that Heyward files must conform to the rules governing such

motions and be sworn to under the penalty of perjury. See Rules Governing § 2254 Proceedings

for the U.S. District Courts, Rule 2(c). Heyward also is advised that § 2254 petitions are subject
 Case 3:20-cv-00316-JAG-RCY Document 2 Filed 05/15/20 Page 2 of 2 PageID# 7



to a one-year statute of limitations and a restriction against second or successive petitions. See 28

U.S.C. §§ 2244(b)(3), (d).

       An appeal may not be taken from the final order in a § 2254 proceeding unless a judge

issues a certificate of appealability (“COA”). 28 U.S.C. § 2253(c)(1). A COA will not issue unless

a prisoner makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). This requirement is satisfied only when “reasonable jurists could debate whether

(or, for that matter, agree that) the petition should have been resolved in a different manner or that

the issues presented were ‘adequate to deserve encouragement to proceed further.’” Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 & n.4 (1983)).

No law or evidence suggests that Heyward is entitled to further consideration in this matter. A

certificate of appealability will be DENIED.

       An appropriate Order shall issue.




Date: 15 May 2020
Richmond, Virginia




                                                  2
